DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11045013. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of application no. 17/352486 encompasses all the subject matter of claim 1 in U.S. Patent No. 11045013 except for “wherein the other three sides of the roof flap are unattached to the sides of the cover such that the cover is configured to allow the infant or child confined inside the ICD to push open the roof flap.” Since claim 1 of 17/352486 (the instant application) is broader than the patent issued, double patenting applies.  Furthermore, it would have been obvious to omit these limitations since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document TheStorkNest hereby referred to as SnoozeShade in view of U.S. Publication No. 20070257526 issued to Hei.

Regarding claim 1,
SnoozeShade discloses a cover for any discrete infant confining device having a bottom, four sides and an open top, the cover comprising: (See annotated figure below and video corresponding to the figure) a body formed of a dark stretchable material (SnoozeShade: See Page 1 00:54 to 01:05 where it is made of dark regarding the body being made of dark and stretchable material) and having at least one side with a top portion and a bottom portion, the body configured to stretch completely around the four sides of the infant confining device, whereby the top portion extends over the open top of the infant confining device and the bottom portion extends to the bottom of the infant confining device, (See annotated figure below) and a roof flap (See annotated figure below and corresponding video) formed of a dark … material (See annotated figure below in how the top is dark) and having four sides one of the four sides coupled with the top portion of the body (See annotated figure below in how only one of the sides is coupled to the four sides) and the other sides being unattached (SnoozeShade: in the annotated figure below the other sides are not attached) …

    PNG
    media_image1.png
    941
    1671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    964
    1515
    media_image2.png
    Greyscale

SnoozeShade does not appear to disclose a roof flap configured to be larger than the infant confining device so that the other sides drape over the top portion of the at least one side of the body and respective sides of the infant confining device the roof flap formed of a non-stretchable material.
However, Hei discloses a roof flap (14, 24) configured to be larger than the infant confining device (Hei: FIGS. 4-5 show how (14, 24) work together to form a roof flap that is larger than the infant containing device.) so that the other sides drape over the top portion of the at least one side of the body and respective sides of the infant confining device. (Hei: FIG. 5 shows the roof flap draping over at least one side of the ICD.) the roof flap formed of a non-stretchable material. (Hei: [0047] “Sunshade extension 24 is preferably made from a thin stretch fabric, but may be made of non-stretch fabric.”)
It would have been obvious for one having ordinary skill in the art to modify the roof flap of SnoozeShade to be configured to be larger than the crib so that the sides drape over the top portion of the side of the body as taught by Hei since the modification would have allowed for quick and easy access to an infant in a crib for instances where it is desirable to tend to an infant instead of having to unzip the entire roof flap to get to an infant in need in which one of ordinary skill in the art would have recognized as a predictable result.
Additionally, it would have been obvious for one having ordinary skill in the art to modify the roof flap of Snoozeshade to be nonstretchable as taught by Hei so that the roof flap aligns with the zipper tracks when it is desired that the roof flap be zipped in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 6,
Snoozeshade, as modified above, discloses the cover of claim 1, and further discloses wherein the at least one side comprises a first side wall, a second side wall, a third side wall, and a fourth side wall. (SnoozeShade see annotated figure in claim 1)

	Regarding claim 7,
	Snoozeshade, as modified above, discloses the cover of claim 6, and further discloses wherein the first and third side walls form longitudinal sides and the second and fourth side walls form transverse sides. (SnoozeShade: See annotated figure in claim 1)

Regarding claim 8,
	Snoozeshade, as modified above, discloses the cover of claim 1, and further discloses wherein the at least one side is taller than the four sides of the infant confining device. (SnoozeShade: see annotated figure above in how the sides drape over the top of the crib indicating that one of the sides is taller than the infant containing device.)


Claims 2-5, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document TheStorkNest hereby referred to as SnoozeShade in view of U.S. Publication No. 20070257526 issued to Hei further in view of U.S. Publication No. 20180055241 issued to Mallory.

Regarding claim 2,
	Snoozeshade, as modified above, discloses the cover of claim 1.
	Snoozeshade does not appear to disclose wherein the at least one flexible side comprises mesh fabric.
	Mallory discloses wherein the at least one flexible side comprises mesh fabric. (Mallory: [0040] lines 12-15)
It would have been obvious for one having ordinary skill in the art to modify SnoozeShade to have a flexible side made of mesh fabric as taught by Mallory since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable which in this case would allow air to be distributed into the infant containing device thus allowing the infant to breath fresh air.

Regarding claim 3,
	Snoozeshade, as modified above, discloses the cover of claim 2. and further discloses wherein the mesh fabric is elastane and polyester. (Mallory: [0060] lines 1-4, wherein elastane and lycra are interchangeable terms)
	SnoozeShade does not appear to disclose wherein the mesh fabric is elastane and polyester wherein the mesh fabric is 50% elastane and 50% polyester.
However, Mallory discloses a mesh fabric with both polyester and lycra. (Mallory: [0060] lines 1-4, wherein elastane and lycra are interchangeable terms) 
Neither reference discloses the distribution amount to be 50% elastane and 50% polyester.
However, in view of how SnoozeShade operates, the selection of a known material (as taught in Mallory) based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F. 2d 197, 125 USPQ 416 (CCPA 1960). In this instant case decreasing the amount of polyester and increasing the amount of lycra would have enhanced the stretchability of snoozeshade to fit around larger cribs/play-pins in which one of ordinary skill in the art would have recognized as a predictable result.
It would have been obvious before the effective filing date of the claimed invention to make the mesh fabric with 50% elastane and 50% polyester since elastane is known for its elastic properties thus increasing the amount of elastane would make the mesh fabric more elastic so that it fits around cribs of different sizes.

Regarding claim 4,
	Snoozeshade, as modified above, discloses the cover of claim 2, wherein the mesh fabric is a single piece. (SnoozeShade: see pg. 1 of transcript and video, the device appears to be made of a single piece like a table cloth) 
	
Regarding claim 5,
Snoozeshade, as modified above, discloses the cover of claim 4,
	Snoozeshade does not appear to disclose wherein the mesh fabric is 3.5 yards long.
However, it would have been obvious before the effective filing date of the claimed invention to modify the infant confining device cover of SnoozeShade to be 3.5 since it would have been obvious matter of design choice in which one would have been motivated to make this modification in order to have a crib cover that would have a specific dimension to fit a proposed solution as suggested in Mallory. (Mallory paragraph 0037 more specifically the sentence “a person of skill should appreciate; the dimensions of the slumber pod may vary to fit a proposed solution”). In addition, since such a modification would involve a mere change in the size of a component, the Federal Circuit (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777) held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Regarding claim 9,
	Snoozeshade, as modified above, discloses the cover of claim 1.
Snoozeshade does not appear to disclose wherein the roof flap comprises doubled over rip-stop nylon.
However, Mallory discloses rip-stop nylon in another embodiment in his invention. (Mallory: [0058] pockets can be made out of rip stop nylon)	It would have been obvious to modify the top (40) of SnoozeShade to be made of non-stretchable material namely rip-stop nylon since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the stretchable material of SnoozeShade for the non-stretchable material of Mallory.  Thus, the simple substitution of one known configuration for another producing a predictable result of having a roof flap that is made of non-stretchable material in order to have a top that is wear and tear resistant hence the name rip-stop nylon as well as prevent the material.
Furthermore, it has been established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. V. interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 11,
Snoozeshade, as modified above, discloses the cover of claim 1,
Snoozeshade does not appear to disclose wherein the bottom edge of the roof flap is attached to the top edge of the first side wall by a zipper.
However, in view of Mallory [0010], Mallory discloses a removable top along with having a zipper. 
It would have been obvious for one having ordinary skill in the art to modify the infant containing device cover of SnoozeShade to have a roof flap attached via zipper since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable which in this case having a removable top would allow the top to be washed separately than the whole device saving water. Additionally, it would save the user the trouble of having to roll the top over as demonstrated in the video. 

Regarding claim 12,
Snoozeshade, as modified above, discloses the cover of claim 1, and further discloses wherein the body and roof flap are configured to completely enclose the four sides and top of the infant confining device. (SnoozeShade: see annotated figure in claim 1 how the infant containing device is completely confined.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL document TheStorkNest hereby referred to as SnoozeShade in view of U.S. Publication No. 20070257526 issued to Hei further in view of U.S. Publication No. 20050005362 issued to Verbovszky.

Regarding claim 10,
Snoozeshade, as modified above, discloses the cover of claim 1.
Snoozeshade does not appear to disclose wherein the bottom edge of the roof flap is attached to the top edge of the first side wall by a seam.
However, Verbovszky discloses wherein the bottom edge of the roof flap is attached to the top edge of the first side wall by a seam. (Verbovszky: [0035] wherein the blanket may be interpreted as a roof flap and the part where it is sewn interpreted as a seam)
It would have been obvious for one having ordinary skill in the art to modify the top of SnoozeShade to have a flap attached to the top edge via seam as taught by Verbovszky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable which in this case would keep the roof flap from getting lost from the infant containing device cover of SnoozeShade by keeping everything together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/10/2022